NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

IVAN RENE MOORE,                                No.    17-55708

                Plaintiff-Appellant,            D.C. No. 2:15-cv-08021-ODW-GJS

 v.
                                                MEMORANDUM*
MICHELLE ROSENBLATT, as an
individual and in her official capacity as
Judge of the Los Angeles Superior Court; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Otis D. Wright, II, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Ivan Rene Moore appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging a conspiracy to deprive him of his

constitutional rights. We have jurisdiction under 28 U.S.C. § 1291. We review de

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo a dismissal under Fed. R. Civ. P. 12(b)(6) for failure to state a claim. Bain v.

Cal. Teachers Ass’n, 891 F.3d 1206, 1211 (9th Cir. 2018). We affirm.

      The district court properly dismissed Moore’s federal claims for damages

against the judicial and clerk defendants on the basis of judicial and quasi-judicial

immunity. See Curry v. Castillo (In re Castillo), 297 F.3d 940, 952 (9th Cir. 2002)

(absolute quasi-judicial immunity extends to “court clerks and other non-judicial

officers for purely administrative acts”); Duvall v. County of Kitsap, 260 F.3d

1124, 1133 (9th Cir. 2001) (describing factors relevant to the determination of

whether an act is judicial in nature and subject to absolute judicial immunity); see

also Stump v. Sparkman, 435 U.S. 349, 356-57 (1978) (absolute judicial immunity

applies to judicial acts even when a judge’s conduct “was in error, was done

maliciously, or was in excess of his authority . . . .”). We reject as unsupported by

the record Moore’s contention that he alleged non-judicial conduct and sought

injunctive relief that would not be covered by judicial immunity.

      The district court did not abuse its discretion by denying Moore further leave

to amend after concluding that amendment would be futile. See Chappel v. Lab.

Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (“A district court acts within its

discretion to deny leave to amend when amendment would be futile . . . .”).

                                          2                                    17-55708
      We reject as meritless Moore’s contention that the district court erred by

dismissing his claims without allowing early discovery from defendants.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Moore’s requests for oral argument, set forth in his opening and reply briefs,

are denied.

      This case remains administratively closed as to appellee Kimberly Martin

Braggs. See Docket Entry Nos. 6, 34. We therefore do not reach Moore’s

contentions regarding dismissal of his claims against Braggs.

      AFFIRMED.




                                         3                                   17-55708